UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2011 o TRANSITIONAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-50983 SkyShop Logistics,Inc. (Name of registrant as specified in its charter) NEVADA 27-0005846 (State or other jurisdiction of incorporation or (IRS Employer identification No.) organization) 7th Street Miami, Florida 33126 (Address of principal executive offices) (305)599-1812 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b—2 of the Exchange Act). Yes oNo x As of May6, 2011 there were 121,916,223 shares of the issuer’s $0.001 par value Common Stock outstanding. TABLE OF CONTENTS PARTI FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets as of March31, 2011 (Unaudited) and December31, 2010 (Audited) 3 Condensed Consolidated Statements of Operations for the Three Months Ended March31, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Changes in Stockholders’ Deficit and Comprehensive Loss forthe Three Months ended
